Exhibit 10.1

 

 

MARYLAND FULL-SERVICE OFFICE LEASE

 

SEVENTY COLUMBIA CORPORATE CENTER

 

 

THIS LEASE is made and entered into as of February 28, 2013 by and between 70
CC, LLC, a Delaware limited liability company ("Landlord") and GP STRATEGIES
CORPORATION, a Delaware corporation ("Tenant").

In consideration of the rents hereinafter reserved and the agreements
hereinafter set forth, Landlord and Tenant mutually agree as follows:

 

1. SUMMARY OF TERMS.

 

The following is a summary of the principal terms of the Lease. Any capitalized
term set forth below shall, for the purposes of this Lease, have the meaning
ascribed to it in this Section 1.

 

A. Description of Premises

 

(1) Building: The building known as Seventy Columbia Corporate Center and
located at 11000 Broken Land Parkway, Columbia, Maryland 21044.

 

(2) Business Community: Columbia Town Center

 

(3) Premises: Approximately 63,985 square feet of Rental Area in the Building,
comprised of 21,909 square feet on the second floor, 22,999 square feet on the
third floor and 19,077 square feet on the fifth floor, as shown on Schedule A.

 

(4) Property: The Building, the land upon which the Building is situated, the
Common Area, and such additional facilities in subsequent years as may be
determined by Landlord to be reasonably necessary or desirable for the
management, maintenance or operation of the Building.

 

B. Rent

 

(1) Annual Basic Rent:

 

  PSF Annual Monthly Rental Year Basic Rent Basic Rent Installment 1 $25.50
$1,087,745.00* $90,645.42* 2 $26.39 $1,125,816.08* $93,818.01* 3 $27.32
$1,747,829.46 $145,652.45 4 $28.27 $1,809,003.49 $150,750.29 5 $29.26
$1,872,318.61 $156,026.55 6 $30.29 $1,937,849.76 $161,487.48 7 $31.35
$2,005,674.50 $167,139.54 8 $32.44 $2,075,873.11 $172,989.43 9 $33.58
$2,148,528.67 $179,044.06 10 $34.75 $2,223,727.17 $185,310.60 11 $35.97
$2,301,557.62 $191,796.47 12 $37.23 $2,382,112.14 $198,509.35

 





 

 



*These amounts represent four months’ rent abatement distributed evenly over the
Rental Year. In the event the first Rental Year consists of twelve full months
plus a partial month, the monthly installment for the partial month shall be
prorated using the monthly installment amount of $135,968.13.

 



(2) Advance Rent: $90,645.42

 

(3) Security:

 

(a) Cash Security Deposit: None

 

(b) Other: None

 

C. Base Operating Costs: Intentionally deleted

 

D. Term

 

(1) Term: Twelve (12) years, subject to Section 4.

 

(2) Lease Commencement Date: The date of full execution of this Lease by
Landlord and Tenant.

 

(3) Rental Commencement Date: As determined pursuant to Section 4.

 

(4) Termination Date: As determined pursuant to Section 4.

 

E. Notice and Payment

 

(1) Tenant Notice Address:

 

Prior to Occupying the Premises: After Occupying the Premises: GP Strategies
Corporation GP Strategies Corporation 6095 Marshalee Drive, Suite 300 11000
Broken Land Parkway Elkridge, Maryland 21075 Columbia, Maryland 21044 Attn:
General Counsel Attn: General Counsel

 

(2) Landlord Notice Address:

 

70 CC, LLC

c/o The Howard Hughes Corporation

10275 Little Patuxent Parkway

Columbia, Maryland 21044                   

 

with copies to:

 

70 CC, LLC

c/o The Howard Hughes Corporation

13355 Noel Road, 22nd Floor

Dallas, TX 75240

Attn: General Counsel

 

-2-

 

 

(3) Landlord Payment Address:

 

70 CC, LLC

SDS-12-2980

PO Box 86

Minneapolis, MN 55486-2980

 

F. Brokers – Jones Lang LaSalle and Cassidy Turley Commercial Real Estate
Services

 



2. DEFINITIONS.

 

For purposes of this Lease, the Schedules attached and made a part hereof and
all agreements supplemental to this Lease, the following terms shall have the
respective meanings as set forth in the following Section, subsection, paragraph
and Schedule references:

 

  Reference     Additional Rent 6.3 Advance Rent 1.B. Alterations 15.1 Annual
Basic Rent 1.B Bankruptcy Code 19.1 Building 1.A Casualty 17.1 Common Area 10.1
Default Rate 6.5 Event of Default 20.1 Event of Tenant's Bankruptcy 19.1
Insolvency Laws 19.1 Landlord Notice Address 1.E Landlord Payment Address 1.E
Lease Commencement Date 1.D Mortgage 27 Mortgagee 27 Premises 1.A Public Areas
Schedule C Renewal Term 4.3 Rental Area 3 Rental Year 6.1 Rules and Regulations
9 Tenant Allowance 5.1 Tenant Improvements 5.1 Tenant Notice Address 1.E
Tenant's Personal Property 15.3 Term 4.1 Termination Date 1.D Transfer 25

 

 

 

-3-

 

 

3. LEASED PREMISES; MEASUREMENT; RIGHT OF FIRST REFUSAL.

 

3.1. Premises and Measurement. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises as shown on the plan attached hereto
as Schedule A, together with the right to use, in common with others, the Common
Area. The rental area of the Premises ("Rental Area") has been computed in
accordance with the applicable formula set forth in Schedule X attached hereto
and made a part hereof.

 

Landlord and Tenant agree that in the event the architect performing space
planning for Tenant determines that the Rental Area of the Premises, as
determined pursuant to Schedule X, is different from that set forth in Section
1.A.(3), Landlord and Tenant shall execute an amendment to this Lease setting
forth the revised Rental Area for the Premises and adjusted Annual Basic Rent
and other charges to Tenant based on the Rental Area of the Premises to reflect
the increase or decrease in Rental Area.

 

3.2. Right of First Refusal. Subject to the provisions set forth hereinafter,
Tenant shall have a continuing right of first refusal to lease from Landlord any
space in the Building which is or becomes vacant and available for leasing
during the Term ("Additional Premises").

 

If and as Landlord receives offers for Additional Premises from other
prospective tenants, Landlord shall so notify Tenant in writing, such notice to
include the Prevailing Market Rate, as defined in Section 4.3, for the
Additional Premises; provided, however, Annual Basic Rent for any Additional
Premises leased to Tenant during the first two Rental Years in the Term shall be
upon the same terms and conditions as set forth in this Lease for the Premises,
except that any Tenant Allowance shall be prorated over the balance of the Term,
and abatement of Annual Basic Rent applicable to the Additional Premises shall
be prorated over the remainder of the first two Rental Years in the Term. Upon
receipt of Landlord's notice, Tenant shall have ten (10) business days after the
date of such notice to accept or reject Landlord's proposal in writing. If
Tenant rejects Landlord's proposal, fails to deliver notice thereof within the
time period stipulated above, or fails to execute the requisite amendment to
this Lease within fifteen (15) business days after receiving the same from
Landlord (both parties promptly responding to comments from the other), Tenant's
right of first refusal shall lapse and be of no further force and effect as to
the instant offer. Tenant’s right of first refusal shall be reinstated as to any
subsequent leasing of Additional Premises previously offered, excluding renewal
or extension of an existing lease entered into after Tenant’s failure to enter
into an amendment for such Additional Premises in response to Landlord’s notice
under this Section 3.2.

 

Any lease of Additional Premises shall be for a lease term running concurrently
with the Term of this Lease, and otherwise upon the same terms and conditions as
are set forth herein for the initial Premises (except as to Annual Basic Rent,
which shall be determined in accordance with the preceding paragraph) as of the
effective date of an amendment incorporating the Additional Premises under this
Lease and for the balance of the Term.

 

The foregoing right of first refusal shall not be severed from this Lease or
separately sold, assigned or transferred, and shall be subject to the following
additional conditions, namely: (a) that as of the effective date of the lease of
the Additional Premises, at least five (5) full Rental Years shall remain in the
initial Term or any Renewal Term for which Tenant has exercised its option or
Tenant agrees to extend the Term at the Prevailing Market Rate as determined
pursuant to Section 4.3 so that there shall be at least five (5) full Rental
Years remaining in the Term or Renewal Term; (b) that, at the time that Tenant
exercises this right of first refusal for any Additional Premises, there shall
not be an Event of Default under this Lease; (c) that, at the time Tenant
exercises this right of first refusal, Tenant shall be in occupancy and
possession of the Premises; (d) that Landlord and Tenant shall enter into an
amendment to this Lease to incorporate the Additional Premises and make
corresponding modifications to the provisions of this Lease regarding Annual
Basic Rent; (e) the holders of any superior rights to the Additional Premises
(which rights exist as of the date of this Lease) have not exercised or have
waived such rights; and (f) Tenant shall not have sublet all or any part of the
Premises to any entity other than its parent, subsidiary or affiliated entity.

 



-4-

 

 

 

3.3. Reduction of Premises. At the end of the fifth (5th) Rental Year, and
provided Tenant shall not have assigned this Lease or sublet all or any part of
the Premises except to its parent, subsidiary or affiliated corporation. Tenant
shall have one-time the right to reduce the size of the Premises by at least
10,000 square feet but not more than one (1) full floor (the “Surrendered
Premises”) by paying to Landlord the sum of (a) the unamortized (at 6% interest
over the initial Term) Tenant Improvement Allowance allocable to the Surrendered
Premises, plus (b) the value of realized rent abatement allocable to the
Surrendered Premises, plus (c) the unamortized portion (on a straight-line
basis) of Broker’s commissions allocable to the Surrendered Premises as of the
effective date of the surrender of the Surrendered Premises (“Surrender Fee”).
Tenant shall give Landlord not less than two hundred seventy (270) days prior
written notice of its election to reduce the Premises. Fifty percent (50%) of
the Surrender Fee shall be paid by Tenant to Landlord with Tenant’s notice of
surrender if the amount of the Surrender Fee is then known by Tenant, otherwise
within ten (10) business days after receiving written confirmation of the
Surrender Fee from Landlord, and the remaining 50% shall be paid on the date
that Tenant vacates the Surrendered Premises. Any reduction of the Premises of
less than an entire floor is subject to Landlord’s reasonable approval as to the
location and size of the Surrendered Premises. Landlord and Tenant shall enter
into an amendment to this Lease to delete the Surrendered Premises; and Tenant
shall delver the Surrendered Premises to Landlord broom clean and in as good
condition as when received excepting reasonable wear and tear, and otherwise in
accordance with the provisions of this Lease.

 

4. TERM AND COMMENCEMENT OF TERM.

 

4.1 This Lease shall be effective and binding on the parties as of the Lease
Commencement Date. The term of this Lease (the "Term") and Tenant’s obligation
to pay rental hereunder shall commence on the date (the “Rental Commencement
Date”) which shall be the earlier of:.

 

a. the date on which Tenant shall commence its regular business operations in
the Premises; or

 

b. the later of (i) the date the Premises are Ready for Occupancy (as defined in
4.2 below) or (ii) July 15, 2013.

 

The Term shall be for the period of time specified in subsection 1.D.(1) plus
the part of the month, if any, from the Rental Commencement Date to the first
day of the first full calendar month in the Term, unless earlier terminated
pursuant to any other provision of this Lease or pursuant to law. At Landlord's
request, Tenant shall promptly enter into one or more supplementary written
agreements, in such form as Landlord shall reasonably prescribe, specifying the
Rental Commencement Date and the Termination Date.

 

4.21. Ready For Occupancy. For purposes hereof, the Premises shall be deemed
conclusively ready for occupancy ("Ready for Occupancy") upon the completion of
the following conditions:

 

a. Fifteen (15) days shall have elapsed after Landlord notifies Tenant of
Substantial Completion of the Tenant Improvements except for punch list items;
and

 



-5-

 

 

 

b. Landlord shall have received any governmental approvals which are necessary
in order for Tenant to complete its work so that Tenant may occupy the Premises,
unless Tenant's acts or omissions have caused such approvals to be denied, in
which case Tenant shall be deemed to have waived this condition 4.2.b.

 

For purposes of this Lease, “Substantial Completion” means that the Tenant
Improvements have been completed substantially in accordance with the Plans and
Specifications, subject only to Punch List Work and potentially the installation
of movable partitions, and a Temporary Approval of the Use and Occupancy Permit
has been obtained which permits the Tenant to complete its work so that Tenant
may occupy and conduct business in the Premises. “Punch List Work” means minor
items of repair, correction, adjustment, or completion as such phrase is
commonly understood in the construction industry in the Baltimore metropolitan
area.

 

At any time after Substantial Completion of the Tenant Improvements, Tenant may
enter the Premises for the purpose of installing fixtures, installing furniture,
installing equipment and generally preparing the Premises for Tenant’s
operations.

 

In the event the Premises are not Ready for Occupancy by July 30, 2013, solely
because of a delay caused by Tenant, then the Premises shall be deemed Ready for
Occupancy on July 30, 2013, regardless of whether construction has been
completed. Landlord and Tenant acknowledge that the schedule for completion of
the Tenant Improvements is aggressive and, therefore, the parties agree to
adhere to the deadlines for performance set forth in Schedule Z attached hereto
and made a part hereof. Failure by either party to achieve any deadline shall be
considered a delay caused by such party except to the extent such failure was
caused by factors beyond such party’s control, including, but not limited to,
delays caused by the other party. In addition, in the event the Plans and
Specifications described in Section 5.1 require modification resulting from
Landlord’s review resulting in a failure to achieve a deadline set forth in
Schedule Z, then the failure to achieve such deadline shall be considered a
delay caused by Tenant.

 

If Substantial Completion of the Tenant Improvements is not achieved and the
Premises are not available for Tenant for installation of furniture, fixtures,
and equipment (“FF&E”) by July 15, 2013, and the delay is caused by the
Landlord, then, provided such delay prevents Tenant from occupying the Premises
to commence regular business operations by July 30, the Landlord shall pay, as a
penalty to Tenant, a sum equal to $50,000 per month pro-rated daily for each day
after July 15, 2013 that the Premises are not available to Tenant for
installation of FF&E; provided, however, that if the Premises are not available
to Tenant for installation of FF&E through delay caused by the Landlord, by
December 1, 2013, then Tenant shall have the right to terminate this Lease by
giving the Landlord sixty (60) days’ written notice. Upon such termination of
this Lease, the rights, duties and obligations of the Landlord and Tenant under
the Lease shall be null and void, except for Landlord’s obligation to pay Tenant
the daily penalty through the termination date, and neither party shall have any
further obligation to the other thereafter.

 

4.3. Option to Renew. Provided Tenant is in possession of the Premises and is
not in default of any term, covenant or condition of this Lease beyond any
applicable cure period, Tenant shall have the option to renew the Term of this
Lease for two (2) consecutive additional periods of five (5) years each
("Renewal Term") to commence immediately upon the expiration of the immediately
preceding Term.

 

Said Renewal Term shall be upon the same terms, covenants and conditions as
contained in this Lease, except that (i) the Annual Basic Rent during said
Renewal Term shall be at the "Prevailing Market Rate", (ii) there shall be no
further option to renew except as specifically provided herein, and (iii) there
shall be no abatement of rent. "Prevailing Market Rate" shall mean the market
rental rate for the Premises projected to the first day of the Renewal Term (or
extended Term if the determination is being made for purposes of Section 3.2),
as reasonably determined by Landlord but shall not be more than the rate at
which Landlord would offer such space or space of approximately the same size
and location to a third party. The Prevailing Market Rate shall be adjusted to
reflect whether Tenant is receiving a refurbishment allowance and or any other
concession which would be offered to tenants under similar circumstances as part
of the Prevailing Market Rent.

 



-6-

 

 

 

In order to exercise the option granted herein, Tenant shall notify Landlord, in
writing, no later than eleven (11) months prior to the expiration of the initial
Term that it is considering exercising its option to renew the Term. On receipt
of such notice, Landlord will, in writing, not later than thirty (30) days after
receipt of the notice from Tenant, quote to Tenant what the new Annual Basic
Rent will be for the ensuing Renewal Term (“Prevailing Market Rate Notice”).
Tenant shall then notify Landlord, in writing, not later than thirty (30) days
after receipt of the Prevailing Market Rate Notice, as to whether or not it will
exercise the option herein granted and if no such notice of exercise of the
option is received, the option shall be deemed waived. In the event Tenant
exercises the option, Landlord and Tenant shall execute a modification to this
Lease acknowledging such renewal and setting forth the new Annual Basic Rent.

 

The option shall be void if, at the time of exercise of such option, (i) Tenant
is not in possession of the Premises, (ii) there is an Event of Default under
this Lease, (iii) Tenant fails to deliver the requisite notice thereof within
the time period specified, or (iv) Tenant shall assigned this Lease or sublet
all or any part of the Premises to any entity other than its parent, subsidiary
or affiliated entity. The option granted herein shall not be severed from this
Lease, separately sold, assigned or transferred.

 

5. TENANT IMPROVEMENTS; ACCEPTANCE OF PREMISES.

 

5.1. Tenant Improvements. Prior to the Rental Commencement Date, subject to
Unavoidable Delays as defined below, Landlord shall make improvements to the
Premises ("Tenant Improvements") in accordance with plans and specifications to
be prepared by Tenant’s architect, Arris, a Design Studio, Inc. ("Plans and
Specifications") and approved in writing by Landlord, which approval shall not
be unreasonably withheld. Once the Plans and Specifications are acceptable to
both parties, it is agreed that same shall be attached hereto and become a part
of this Lease, being identified as Schedule B. All materials shall be
building-standard materials unless otherwise specified in Schedule B. Except as
otherwise specifically provided in the Tenant Allowance described below,
Landlord shall not be responsible for performing or paying for the moving or
installation of telephone and computer systems, wiring or cabling, or the
acquisition, moving or installation of Tenant's furnishings, fixtures and
equipment in the Premises. “Unavoidable Delays” shall mean delays caused by
labor disputes, acts of God, strikes, civil commotion, riot, war, governmental
regulations or controls, adverse weather conditions, material shortages, or any
other circumstances beyond the reasonable control of Landlord. Landlord shall
permit Tenant’s qualified contractor to enter the Premises during the
construction of Tenant Improvements for the purpose of installing cabling,
wiring and other behind-the-walls-and-ceilings fittings that are intended for
use in connection with Tenant’s telephone and computer network systems; Tenant’s
contractor shall observe all site safety requirements applicable to its work,
comply with the instructions of the General Contractor as they pertain to access
and schedule, and coordinate its activities to minimize interference with other
construction activities.

 

Landlord agrees to bear the cost of the Tenant Improvements in an amount not to
exceed Three Million Seventy-one Thousand Two Hundred Eighty Dollars
($3,071,280.00) ("Tenant Allowance") of which three percent (3%) constitutes
Landlord’s construction management fee. Up to twenty-five percent (25%) of the
Tenant Allowance may be used by Tenant for its acquisition and installation of
communications, security, and audio-visual systems and furniture and for moving
expenses. Landlord shall work with Tenant on an “open book” basis (including
inviting four (4) qualified general contractors to bid on the contract). Tenant
shall have the right to review the final bids and to choose the general
contractor to perform the Tenant Improvements provided such contractor is
licensed, bonded, insured and approved by Landlord, such approval not to be
unreasonably withheld. Tenant covenants and agrees to pay to Landlord, as
Additional Rent, all costs and expenses incurred by Landlord in performing the
Tenant Improvements in excess of the Tenant Allowance and to pay fifty percent
(50%) of such cost within five (5) business days after selection of the
contractor and confirmation of such excess amount, and the remaining 50% within
five (5) business days following Substantial Completion. In addition to the
Tenant Allowance, Landlord agrees to reimburse Tenant for initial space planning
services at a cost not to exceed the lesser of (a) twelve cents ($.12) per
square foot of Rental Area, and (b) Seven Thousand Dollars ($7,000.00), with any
excess space planning costs to be borne solely by Tenant.

 



-7-

 

 

 

Any other initial improvements to the Premises not shown on the Plans and
Specifications are subject to Landlord's prior written approval, in its sole
discretion. Any improvements approved by Landlord shall be performed by
Landlord, and the total cost of construction of such additional improvements,
including but not limited to the cost of developing, preparing and modifying
construction drawings, together with Landlord's construction management fee of
three percent (3%), shall be paid by Tenant to Landlord within thirty (30) days
following receipt of an invoice for same from Landlord.

 

Landlord may condition its approval of any non-standard Tenant Improvements or
other initial improvements upon Tenant’s agreement to remove such non-standard
items at the end of the Term and to restore the Premises to a building-standard
condition, including the removal of all data cabling. Landlord agrees to
provide, on request by Tenant, a preliminary indication of its position
regarding removal of contemplated improvements promptly following receipt of
Tenant’s preliminary plans and specifications for such improvements.

 

5.2. Acceptance of Premises. Prior to Tenant’s occupancy of the Premises,
Landlord and Tenant shall conduct a joint inspection of the Premises. Tenant's
occupancy of the Premises shall be deemed to constitute acceptance of the
Premises and acknowledgment by Tenant that Landlord has fully complied with its
obligations hereunder to deliver the Premises to Tenant. Landlord shall have the
right to enter the Premises to complete or repair any punchlist items and entry
by Landlord, its agents, employees or contractors for such purpose shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent or relieve Tenant of any of its
obligations under this Lease, or impose any liability upon Landlord or its
agents, employees or contractors. . The Tenant’s architect shall provide
electronic as-built drawings of the premises, based upon information furnished
by the Contractor

 

6. RENT.

 

6.1. Annual Basic Rent. Tenant shall pay to Landlord during each Rental Year of
the Term fixed rent equal to the Annual Basic Rent as set forth in subsection
1.B.(1). Annual Basic Rent shall be payable in advance on the first day of each
month of the Term in equal monthly installments, without notice, demand,
abatement (except as otherwise specifically provided in this Lease), deduction
or set-off. If the Term of this Lease shall commence on a day other than the
first day of a month, the first payment shall include any prorated Annual Basic
Rent for the period from the Rental Commencement Date to the first day of the
first full calendar month of the Term.

 

"Rental Year" shall mean each successive twelve (12) calendar month period
occurring during the Term of this Lease, or portion of such a period, with the
first Rental Year commencing as of the Rental Commencement Date and ending on
the last day of the twelfth full calendar month thereafter and the last Rental
Year ending on the Termination Date. For any Rental Year of less or more than
twelve full months, Annual Basic Rent shall be adjusted accordingly. All Annual
Basic Rent and Additional Rent shall be paid to Landlord at the Landlord Payment
Address.

 



-8-

 

 

 

6.2. Advance Rent. Tenant shall, upon execution of this Lease, pay to Landlord
an amount equal to the Advance Rent which shall be held by Landlord as security
for the performance by Tenant of all of its obligations occurring prior to the
Rental Commencement Date. If Tenant shall default in the performance of such
obligations, Landlord may retain the Advance Rent as an offset against any
damages thereby incurred by Landlord provided that the retention of such Advance
Rent shall not preclude Landlord from pursuing any other remedy which it might
have against Tenant. If no default shall occur by Tenant then the Advance Rent
shall be applied against the installment of Annual Basic Rent payable for the
month identified in subsection 1.B.(2).

 

6.3. Additional Rent. Tenant shall pay to Landlord as additional rent
("Additional Rent") all other sums of money which shall become due and payable
hereunder. Unless a date for payment is otherwise specified herein, all
Additional Rent shall be due and payable within thirty (30) days of invoicing by
Landlord.

 

6.4 Security Deposit. Intentionally omitted.

 

6.5. Late Charge. If Tenant fails more than once during any period of twelve
consecutive months during the Term to make any payment of Annual Basic Rent,
Additional Rent, or other sums required to be paid hereunder on or before the
fifth (5th) day after the date when payment is due, then for the second and each
subsequent failure during such twelve-month period, Tenant shall pay to
Landlord, as Additional Rent, a late charge to cover extra administrative costs
and loss of use of funds equal to (a) five percent (5%) of the amount due for
the first month or portion thereof that such amount is past due plus (b)
interest on the amount remaining unpaid thereafter at the rate of ten percent
(10%) per annum; provided, however, that should such late charge at any time
violate any applicable law, the late charge shall be reduced to the highest rate
permitted by law (the foregoing rate being herein referred to as the "Default
Rate"). Landlord's acceptance of any rent after it has become due and payable
shall not excuse any delays with respect to future rental payments or constitute
a waiver of any of Landlord's rights under this Lease.

 

7. OPERATING COST ESCALATIONS. Intentionally omitted.

 

8. USE, CARE AND REPAIR OF PREMISES BY TENANT.

 

8.1. Permitted Uses; Prohibited Building Tenants. Tenant shall use and occupy
the Premises solely for general office and training purposes in accordance with
applicable zoning regulations and for no other purpose. Tenant shall not do
anything or permit anything to be done in or on the Premises, or bring or keep
anything therein which will, in any way, obstruct, injure, annoy or interfere
with the rights of Landlord or other tenants, or subject Landlord to any
liability for injury to persons or damage to property, or interfere with the
good order of the Building, or conflict with the laws, rules or regulations of
any Federal, state, city or local authority.

 

Beginning on the Lease Commencement Date and continuing throughout the Term,
provided Tenant is in occupancy of the Premises, has not assigned or sublet the
Premises to any entity other than its parent, subsidiary or affiliated entity
and is not in default under this Lease beyond any applicable notice and cure
period, Landlord shall not lease space in the Building to any clinical, medical,
dental or similar non-business-office tenant; provided, however, nothing herein
shall prohibit Landlord from leasing space on the first floor of the Building to
retail tenants whose use or reputation would not detract from the image of the
Building as a first-class office building.

 



-9-

 

 

 

8.2. Care of Premises. Subject to Landlord’s obligations under Section 11,
Tenant shall, at its sole expense, keep the Premises and the improvements and
appurtenances therein in good order and condition consistent with the operation
of a first-class office building, and at the expiration of the Term, or at the
sooner termination of this Lease as herein provided, deliver up the same broom
clean and in as good order and condition as at the beginning of the Term,
ordinary wear and tear and damage by fire or other casualty excepted. Tenant, at
its sole expense, shall promptly replace damaged or broken doors and glass in
and about the interior of the Premises and shall be responsible for the repair
and maintenance of all special or custom Tenant Improvements and Alterations,
including, without limitation, the repair and replacement of appliances and
equipment installed specifically for Tenant such as refrigerators, disposals,
computer room air conditioning, sinks and special plumbing (excluding restroom
plumbing, which Landlord shall maintain in good order and condition), special
light fixtures and bulbs for those special fixtures, non-standard outlets and
plug-in strips, and special cabinetry. Consistent with the provisions of Section
22, Tenant shall pay for all property damage sustained by other tenants or
occupants of the Building, due to any waste, misuse or neglect by Tenant of the
Premises and any fixtures and appurtenances related thereto or due to any breach
of this Lease by Tenant, its employees, agents, representatives or invitees.

 

8.3. Hazardous Materials.

 

(a) "Hazardous Material(s)" means any substance that, by itself or in
combination with other materials, is either (i) potentially injurious to public
health, safety, or the environment; or (ii) now or in the future regulated by
any federal, state, or local governmental authority as potentially injurious to
public health, safety, or the environment.

 

(b) With the exception of minor amounts of Hazardous Materials customarily and
lawfully used in conjunction with the Permitted Use, Tenant, its employees,
contractors, agents, and any party acting on behalf of Tenant, shall not store,
use, treat, generate, or dispose of Hazardous Materials at the Property.

 

(c) Tenant, its employees, contractors, agents, and any party acting on behalf
of Tenant shall comply, and shall keep the Premises in compliance (except when
noncompliance is caused by Landlord, its employees, contractors or agents), with
all laws and regulations relating to Hazardous Materials ("Environmental Laws");
and in addition Tenant shall:

 

(i)Promptly provide Landlord with copies of any document, correspondence, report
or communication, written or oral, relating to Hazardous Materials at or
affecting the Property (x) to or from any regulatory body, or (y) stating a
basis for any potential liability or responsibility of Tenant, Landlord, or the
Property; including all such documents, correspondence, reports or
communications prepared by or on behalf of Tenant. In addition to the above, at
Landlord's request, Tenant shall provide copies of any and all records and
communications whatsoever relating to Hazardous Materials at or affecting the
Property.

 

(ii)Immediately notify Landlord in the event of a suspected or confirmed release
of a Hazardous Material or violation of Environmental Laws at or affecting the
Property and caused by or related to the operations of Tenant, its employees,
contractors, agents, or any party acting on behalf of Tenant and, at Landlord's
sole option, unless Tenant has then already begun responding to such release or
violation in a commercially responsible manner and in accordance with
Environmental Laws, either promptly remediate or correct such release or
violation to Landlord's satisfaction or reimburse Landlord's cost of remediation
(including reasonable attorneys' and consultants' fees); and compensate Landlord
and/or third parties for all resultant property damage.

 



-10-

 

 

 

(iii)Permit Landlord reasonable access to the Premises for the purpose of
conducting an environmental audit or testing, the cost of which shall be borne
by Landlord unless the results indicate activity prohibited by Environmental
Laws or hereunder.

 

(iv)Upon expiration or other termination of this Lease, remove all Hazardous
Materials from the Premises that were introduced by or for Tenant, and upon
request certify that Tenant has only had in the Premises minor amounts of
Hazardous Materials customarily and lawfully used in conjunction with the
permitted use or, if Tenant is unable or refuses to provide such certification,
at Landlord's option cause to be performed and provided to Landlord an
environmental audit of the Premises, using a consultant reasonably acceptable to
Landlord, and correct, at its expense, any deficiencies noted by the audit;
Tenant shall have no obligation to remove, or liability for, Hazardous Materials
affecting the Property prior to the Lease Commencement Date or that are not
introduced to the Property by or for Tenant.

 

(d) Landlord shall comply with all Environmental Laws regarding its storage,
use, treatment, generation, and disposal of Hazardous Materials, and, if
required by law, shall promptly remediate any release of Hazardous Materials or
correct any violation of Environmental Laws at or affecting the Property and
resulting from such storage, use, treatment, generation or release.

 

(e) This Section 8.3 shall survive the expiration or other termination of this
Lease.

 

8.4. Compliance with Laws. Tenant, at its sole cost and expense, shall conform
to and comply with and shall cause the Premises to conform to and comply with
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, and ordinances applicable to Tenant or resulting
from Tenant's use or occupancy of the Premises or the Property or any part
thereof. Landlord, at its sole cost and expense, shall cause the Common Area to
conform to and comply with all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, and ordinances
applicable to Landlord or resulting from Landlord’s operation of the Property as
a first class office building with retail and food service tenants.

 

9. RULES AND REGULATIONS.

 

Tenant and its agents and invitees shall abide by and observe the rules and
regulations attached hereto as Schedule C for the operation and maintenance of
the Building or any new rules and regulations which may from time to time be
issued by Landlord ("Rules and Regulations"), provided that any new rules or
regulations are not inconsistent with the provisions of this Lease. Nothing in
this Lease shall be interpreted to impose upon Landlord any duty or obligation
to enforce any such rules and regulations against any other tenant in the
Building, and Landlord shall not be liable to Tenant for any violation of these
rules and regulations by any other tenant or its agents or invitees.

 



-11-

 

 

 

10. COMMON AREA.

 

10.1. Definition of Common Area. As used herein, "Common Area" means those areas
and facilities which may be furnished by Landlord on or near the Property, as
designated by Landlord from time to time, intended for the general common use
and benefit of all tenants of the Building and their agents, representatives,
licensees, employees and invitees, including, without limitation, any and all
stairs, landings, roofs, utility and mechanical rooms and equipment, building
systems and equipment, service closets, corridors, elevators, lobbies,
lavatories and other public areas of the Building and all parking areas, access
roads, pedestrian walkways, plazas and landscaped areas.

 

10.2. Use of Common Area. Tenant shall have the non-exclusive right to use the
Common Area in common with Landlord, other tenants in the Building, and others
entitled to the use thereof, subject to such reasonable rules and regulations
governing the use of the Common Area as Landlord may from time to time prescribe
and subject to such easements therein as Landlord may from time to time grant to
others. Tenant shall not obstruct in any way any portion of the Common Area or
in any way interfere with the rights of other persons entitled to use the Common
Area and shall not, without the prior written consent of Landlord, use the
Common Area in any manner, directly or indirectly, for the location or display
of any merchandise or property belonging to Tenant or for the location of signs
relating to Tenant's operations in the Premises. The Common Area shall at all
times be subject to the exclusive control and management of Landlord.

 

10.3. Alterations to the Common Area. Landlord reserves the right at any time
and from time to time (i) to change or alter the location, layout, nature or
arrangement of the Common Area or any portion thereof, including but not limited
to the arrangement and/or location of entrances, passageways, doors, corridors,
stairs, lavatories, elevators, parking areas, and other public areas of the
building, and (ii) to construct additional improvements on the Property and make
alterations thereof or additions thereto and build additional stories on or in
any such buildings or build adjoining same; provided, however, that no such
change or alteration shall deprive or materially impair Tenant’s access to the
Premises or use of parking spaces, or reduce the Rental Area of the Premises,
unless such reduction is required by Federal, State or local laws or
regulations, in which event, a reduction in the Premises shall be permitted with
a commensurate reduction in rent. Landlord shall have the right to close
temporarily all or any portion of the Common Area to such extent as may, in the
reasonable opinion of Landlord, be necessary to prevent a dedication thereof to
the public, provided that Tenant is not thereby denied access to the Premises or
use of parking spaces, or for repairs, replacements or maintenance to the Common
Area, provided such repairs, replacements or maintenance are performed
expeditiously and in such a manner as not to deprive Tenant of access to the
Premises.

 

10.4. Maintenance. Landlord covenants to keep, maintain, manage and operate the
Common Area and to provide services to the Premises in accordance with Section
11, in a manner consistent with the operation of a first class office building,
and to keep the sidewalks, parking areas and driveways, if any, constituting a
portion of the Common Area clean and reasonably clear of snow and ice. Landlord
reserves the right of access to the Common Area through the Premises for the
purposes of operation, decoration, cleaning, maintenance, safety, security,
alterations and repairs.

 

11. SERVICES AND UTILITIES.

 

So long as Tenant is not in an Event of Default under this Lease, Landlord shall
provide the following facilities and services to Tenant, the cost of which is
included in the Annual Basic Rent (except as otherwise provided herein):

 

a. At least three (3) elevators subject to call at all times during normal
business hours, and including at least one elevator on Sundays and holidays.

 



-12-

 

 

 

b. During "normal business hours" as hereinafter defined, central heating and
air conditioning during the seasons of the year when these services are normally
and usually furnished, and within the temperature ranges and in such amounts
normally or usually furnished in comparable office buildings in the immediate
vicinity. For the purposes of this paragraph b, the term "normal business hours"
shall mean the periods from 8:00 a.m. until 6:00 p.m. on business days and from
8:00 a.m. until 12:00 p.m. on Saturdays. Landlord shall provide the aforesaid
services at other times, at Tenant's expense, provided Tenant gives Landlord
notice by 1:00 p.m. on weekdays for after-hour service on the next weekday, by
1:00 p.m. the day before a holiday for service on a holiday, and by 1:00 p.m. on
Friday for after-hour service on Saturday or service on Sunday. Such after-hour,
holiday or special weekend service shall be charged to Tenant at a cost of
Sixty-five Dollars ($65.00) per hour per floor or partial floor for a minimum of
three (3) hours. Landlord reserves the right to adjust, from time to time, the
rate at which such services shall be provided corresponding to adjustments in
Landlord's costs. Tenant shall pay for such service, as Additional Rent,
promptly upon receipt of an invoice with respect thereto. For purposes of this
Lease, the term “holiday” shall mean New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day.

 

c. Reasonable amounts of electric current for lighting and normal and customary
items of office equipment (subject to the provisions of Section 12 below).

 

d. Cleaning in Landlord's standard manner, which shall include at least the
services listed in Schedule Y attached hereto and made a part hereof.

 

e. Replacement of light tubes, bulbs and ballasts for building standard lighting
fixtures. All light tube or bulb replacements for special non-standard lighting
fixtures shall be furnished and installed by Landlord at Tenant's expense.

 

f. Rest room facilities and necessary lavatory supplies, including hot and cold
running water at the points of supply, as provided for general use of all
tenants in the Building and routine maintenance, painting, and electric lighting
service for all public areas of the Building in such manner as Landlord deems
reasonable, but no less than what is customarily furnished in first class office
buildings in the Baltimore/Columbia metropolitan area.

 

g. Access to the Premises twenty-four (24) hours per day, seven (7) days each
week.

 

Any failure by Landlord to furnish the foregoing services, resulting from
circumstances beyond Landlord's reasonable control or from interruption of such
services due to repairs or maintenance, shall not render Landlord liable in any
respect for damages to either person or property, nor be construed as an
eviction of Tenant, nor relieve Tenant from any of its obligations hereunder.
Landlord shall expeditiously take such actions as may be necessary to restore
any interrupted service resulting from conditions or circumstances that can be
changed or mitigated by Landlord. If any public utility or governmental body
shall require Landlord or Tenant to restrict the consumption of any utility or
reduce any service for the Premises or the Building, Landlord and Tenant shall
comply with such requirements, whether or not the utilities and services
referred to in this Section 11 are thereby reduced or otherwise affected,
without any liability on the part of Landlord to Tenant or any other person or
any reduction or adjustment in rent payable hereunder. Landlord and its agents
shall be permitted reasonable access to the Premises for the purpose of
installing and servicing systems within the Premises deemed necessary by
Landlord to provide the services and utilities referred to in this Section 11 to
Tenant and other tenants in the Building.

 

In the event any failure to supply services continues uninterrupted for a period
of greater than two (2) consecutive business days and thereby renders the
Premises wholly or partially untenantable, the rent shall be abated to the
extent of such untenantability commencing on the third (3rd) day.

 



-13-

 

 

 

If Landlord fails (i) for two (c) consecutive business days to supply the
cleaning services for the Premises required by clause (d) of this Section 11, or
(ii) to cure (or commence and diligently undertake to cure) within five (5)
business days after receiving notice thereof from Tenant a failure to perform
the maintenance, replacements or repairs for the Premises required under clause
(e) of this Section 11 or by Sections 10.4 or 14 of this Lease, then Tenant
shall have the right to provide such supplies and/or perform such maintenance,
replacements and repairs for the Premises and to deduct the cost thereof from
the installments of Annual Basic Rent or Additional Rent due hereunder;
provided, however, Tenant shall have no right to maintain or repair building
systems or equipment.

 

Landlord reserves the right to charge Tenant the reasonable cost, based on
usage, of the removal of all trash and the reasonable cost of water/sewerage or
electric service to the extent Tenant's trash disposal, water/sewerage and/or
electrical usage exceeds, in Landlord's reasonable opinion, normal usage for an
office tenant.

 

12. ELECTRIC CURRENT.

 

Landlord shall be under no obligation to furnish electrical energy to Tenant in
amounts greater than needed for lighting and normal and customary items of
equipment for general office purposes, and Tenant shall not install or use on
the Premises any electrical equipment, appliance or machine which shall require
amounts of electrical energy exceeding the standard wattage provided for the
Building, unless the installation and use of such additional electrical
equipment, appliance, or machine has been approved by Landlord pursuant to terms
and conditions set forth in a separate agreement, which approval may be
conditioned upon the payment by Tenant, as Additional Rent, of the cost of the
additional electrical energy and modifications to the Building's electrical
system required for the operation of such electrical equipment, appliance, or
machine.

 

13. LOSS, DAMAGE AND INJURY.

 

To the maximum extent permitted by law, Tenant shall occupy and use the
Premises, the Building and the Common Area at Tenant's own risk. Consistent with
the provisions of subsection 16.4, Tenant's Personal Property and personal items
of those claiming by, through or under Tenant, located in or on the Premises or
the Building shall be and remain at the sole risk of Tenant or such other
person.

 

No representation, guaranty, assurance, or warranty is made or given by Landlord
that the communications or security systems, devices or procedures used, if any,
will be effective to prevent injury to Tenant or any other person or damage to,
or loss (by theft or otherwise) of any of Tenant's Personal Property or of the
property of any other person, and Landlord reserves the right to discontinue or
modify at any time such communications or security systems, devices, or
procedures without liability to Tenant, but Landlord shall give notice to Tenant
prior to discontinuing or modifying any Building security system, unless the
systems is immediately replaced by a systems performing the same function or the
modification does not adversely affect the functionality of the system.

 

14. REPAIRS BY LANDLORD.

 

Landlord shall keep the Premises and the Building and all machinery, equipment,
fixtures and systems of every kind attached to, or used in connection with the
operation of, the Building, including all electrical, heating, mechanical,
sanitary, sprinkler, utility, power, plumbing, cleaning, refrigeration,
ventilating, air conditioning and elevator systems and equipment (excluding,
however, lines, improvements, systems and machinery for water, gas, steam and
electricity owned and maintained by any public utility company or governmental
agency or body) in good order and repair consistent with the operation of the
Building as a first-class office building. Landlord, at its expense, shall make
all repairs and replacements necessary to comply with its obligations set forth
in the immediately preceding sentence, except for (a) repairs required to be
made by Tenant pursuant to Section 8 and (b) repairs caused by the willful
misconduct of Tenant, its agents, employees, invitees and guests, which repairs
shall be made by Landlord at the cost of Tenant, and for which Tenant shall pay
promptly, as Additional Rent, upon receipt of an invoice setting forth the cost
of such repairs. Except as provided in Section 11, there shall be no abatement
in rents due and payable hereunder and no liability on the part of Landlord by
reason of any inconvenience or annoyance arising from Landlord's making repairs,
additions or improvements to the Building in accordance with its obligations
hereunder.

 



-14-

 

 

 

15. ALTERATIONS, TITLE AND PERSONAL PROPERTY.

 

15.1. Alterations. Tenant shall in no event make or permit to be made any
alteration, modification, substitution or other change of any nature to the
mechanical, electrical, plumbing, HVAC , and sprinkler systems within or serving
the Premises. After completion of Tenant's Improvements within the Premises,
Tenant shall not make or permit any other improvements, alterations, fixed
decorations, substitutions or modifications, structural or otherwise, to the
Premises or the Building ("Alterations") without the prior written approval of
Landlord, which approval shall not unreasonably be withheld, conditioned or
delayed. Landlord's approval shall include the conditions under which acceptable
Alterations may be made. Alterations shall include, but not be limited to, the
installation or modification of carpeting, walls, partitions, counters, doors,
shelves, lighting fixtures, hardware, locks, ceiling, window and wall coverings;
but shall not include the initial Tenant's Improvements placed within the
Premises pursuant to subsection 5.1. All Alterations shall be based on complete
plans and specifications prepared and submitted by Tenant to Landlord for
approval, except in the instance of cosmetic changes, such as painting and
carpeting, in which case Tenant shall provide Landlord with samples showing
colors, styles, etc. Tenant may itself, or by engaging qualified contractors,
make cosmetic changes, non-structural information-technology-related
installations, and non-structural Alterations costing less than $25,000. All
other Alterations shall be made by Landlord, after competitive bidding and
selection of a contractor reasonably approved by Tenant, at Tenant's sole cost,
payable by Tenant, as Additional Rent, within thirty (30) days after receipt of
an invoice for same from Landlord, which cost shall include Landlord's standard
construction management fee, not to exceed three percent (3%) of construction
costs.

 

Tenant shall be responsible for the cost of any additional improvements within
the Premises or the Common Area required by The Americans with Disabilities Act
of 1990 as a result of Tenant's Alterations.

 

If Tenant makes any Alterations without the prior consent of Landlord, then, in
addition to Landlord's other remedies, Landlord may correct or remove such
Alterations and Tenant shall pay the cost thereof, as Additional Rent, on
demand.

 

15.2. Title. The Tenant Improvements, all Alterations and all equipment,
machinery, and other property or improvements installed in or affixed to the
Premises by or on behalf of Landlord or Tenant, other than Tenant's Personal
Property, (a) shall immediately become the property of Landlord, except as
provided in Section 5.1, and (b) shall remain upon and be surrendered to
Landlord with the Premises as a part thereof at the end of the Term.
Notwithstanding the foregoing, Landlord may, upon notice to Tenant at the time
its consent is requested for Alterations to be made, elect that any Alterations
be removed at the end of the Term, and thereupon, Landlord shall at Tenant's
sole expense, cause such Alterations to be removed and restore the Premises to
its condition prior to the making of such Alterations, reasonable wear and tear
and damage by fire or other casualty excepted. Tenant shall promptly reimburse
Landlord, as Additional Rent, for the cost of such work, which reimbursement
obligation shall survive termination of the Lease.

 



-15-

 

 

 

15.3. Tenant's Personal Property. "Tenant's Personal Property" means all
equipment, machinery, furniture, furnishings and/or other property now or
hereafter installed or placed in or on the Premises by and at the sole expense
of Tenant, or to which not more than 5% of the Tenant Allowance has been applied
and which (a) is not used, or was not procured for use, in connection with the
operation, maintenance or protection of the Premises or the Building; (b) is
removable without damage to the Premises or the Building; and (c) is not a
replacement of any property of Landlord, whether such replacement is made at
Tenant's expense or otherwise. Notwithstanding any other provision of this
Lease, Tenant's Personal Property shall not include any Alterations or any
improvements or other property installed in or on, or affixed to, the Premises
as part of Tenant's Improvements, whether or not installed or affixed at
Tenant's expense. Tenant shall promptly pay all personal property taxes on
Tenant's Personal Property, as applicable. Provided that Tenant is not then in
default of any of its obligations under this Lease, Tenant may remove all
Tenant's Personal Property from the Premises at the termination of this Lease.
Any property belonging to Tenant or any other person which is left in the
Premises after the date the Lease is terminated for any reason shall be deemed
to have been abandoned. In such event, Landlord shall have the right to declare
itself the owner of such property and to dispose of it in whatever manner
Landlord considers appropriate without waiving its right to claim from Tenant
all expenses and damages caused by Tenant's failure to remove such property, and
Tenant shall not have any right to compensation or claim against Landlord as a
result.

 

-16-

 

 

16. INSURANCE.

 

16.1. Tenant's Insurance. Tenant, at its expense, shall obtain and maintain in
effect as long as this Lease remains in effect and during such other time as
Tenant occupies the Premises or any part thereof insurance policies in
accordance with the following provisions.

 

A. Coverage.

 

(i) commercial general liability insurance policy, including insurance against
assumed or contractual liability under this Lease, with respect to the Property,
to afford protection with limits, per occurrence, of not less than Two Million
Dollars ($2,000,000), combined single limit, with respect to personal injury,
bodily injury, including death, and property damage and Four Million Dollars
($4,000,000) aggregate (occurrence form) which insurance may provide for a
commercially reasonable deductible.

 

(ii) all-risk property insurance policy, including theft, written at replacement
cost value and with replacement cost endorsement, covering all of Tenant's
Personal Property, Alterations and Tenant Improvements in the Premises to the
extent paid for directly by Tenant, and covering loss of income resulting from
casualty, which insurance may provide for a commercially reasonable deductible.

 

(iii) worker's compensation or similar insurance policy offering statutory
coverage and containing statutory limits, which policy shall also provide
Employer's Liability Coverage of not less than Five Hundred Thousand Dollars
($500,000) per occurrence.

 

(iv) Tenant shall require any contractor retained by it to perform work on the
Premises to carry and maintain, at no expense to Landlord, during such times as
contractor is working in the Premises, (a) commercial general liability
insurance policy, including, but not limited to, contractor's liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement and contractor's protective liability coverage,
to afford protection with limits per person and for each occurrence, of not less
than Two Million Dollars ($2,000,000), combined single limit, and with respect
to personal injury and death and property damage, Two Million Dollars
($2,000,000) aggregate (occurrence form) and Two Million Dollars ($2,000,000)
aggregate completed operations; (b) automobile liability insurance in the amount
of One Million Dollars ($1,000,000) combined single limit for bodily injury and
property damage; (c) worker's compensation insurance or similar insurance in
form and amounts as required by law; and (d) any other insurance reasonably
required by Landlord or any Mortgagee for the work being performed.

 

(v) Notwithstanding anything set forth above in this subsection 16.1 to the
contrary, all dollar limits specified herein shall be increased from time to
time as reasonably necessary to effect economically equivalent insurance
coverage, or coverage deemed adequate in light of then existing circumstances.

 

B. Policies.

 

Such policies shall be maintained with companies licensed to do business in the
State where the Premises are located and in form reasonably acceptable to
Landlord and will be written as primary policy coverage and not contributing
with, or in excess of, any coverage which Landlord shall carry. Such policies
shall be provided on an occurrence form basis unless otherwise approved by
Landlord and shall include Landlord and its managing agent as additional insured
as to coverage under paragraphs 16.1.A.(i) and 16.1.A.(iv). Such policies shall
also contain a waiver of subrogation provision and a provision stating that such
policy or policies shall not be canceled except after thirty (30) day's written
notice, said notice to be mailed to the address in this Lease for sending
notices to Landlord. All such policies of insurance shall be effective as of the
date Tenant occupies the Premises and shall be maintained in force at all times
during the Term of this Lease and all other times during which Tenant shall
occupy the Premises. Tenant shall deposit the policy or policies of such
required insurance or certificates thereof with Landlord prior to the Rental
Commencement Date.

 



-17-

 

 

 

16.2. Tenant's Failure to Insure. If Tenant shall fail to obtain insurance as
required under this Section 16, Landlord may, but shall not be obligated to,
obtain such insurance, and in such event, Tenant shall pay, as Additional Rent,
the premium for such insurance upon demand by Landlord.

 

16.3. Compliance with Policies. Tenant shall not do or allow to be done, or
keep, or allow to be kept, anything in, upon or about the Premises which will
contravene Landlord's policies insuring against loss or damage by fire, other
casualty, or any other cause, including without limitation, public liability, or
which will prevent Landlord from procuring such policies in companies acceptable
to Landlord. If any act or failure to act by Tenant in and about the Building
and the Premises shall cause the rates with respect to Landlord's insurance
policies to be increased beyond those rates that would normally be applicable
for such limits of coverage, Tenant shall pay, as Additional Rent, the amount of
any such increases upon demand by Landlord.

 

16.4. Waiver of Right of Recovery. Except as provided in Section 8.3, neither
party, including Landlord's managing agent, shall be liable to the other party,
including Landlord's managing agent, or to any insurance company (by way of
subrogation or otherwise) insuring the other party, for any loss or damage to
any building, structure or other tangible property, or loss of income resulting
therefrom, or losses under worker's compensation laws and benefits even though
such loss or damage might have been occasioned by the negligence of such party,
its agents or employees. The provisions of this Section 16.4 shall not limit the
indemnification for liability to third parties pursuant to Section 22.

 

16.5. Landlord's Insurance. Landlord shall carry commercial general liability
insurance with regard to the Property to afford protection with limits, per
occurrence, of not less than Two Million Dollars ($2,000,000), combined single
limit, with respect to personal injury, bodily injury, including death, and
property damage and Five Million Dollars ($5,000,000) aggregate (occurrence
form) and all-risk property insurance written at replacement cost value and with
replacement cost endorsement, covering the Property, including Tenant
Improvements to the extent paid for with the Tenant Allowance, but excluding
Alterations and Tenant's Personal Property.

 

Landlord shall not be obligated to repair any damage to Tenant's Personal
Property, Tenant Improvements not paid for with the Tenant Allowance or
Alterations or replace the same.

 

17. DAMAGE AND DESTRUCTION.

 

17.1. Landlord's Obligation to Repair and Reconstruct. If, as the result of
fire, the elements, accident or other casualty (any of such causes being
referred to herein as a "Casualty"), the Premises shall be rendered wholly or
partially untenantable (damaged to such an extent as to preclude Tenant's use of
the Premises for the purposes originally intended), then, subject to the
provisions of subsection 17.2, Landlord shall cause such damage to be repaired,
including Tenant Improvements and Alterations to the extent of Landlord’s
insurance for such items,, and the Annual Basic Rent and Additional Rent (but
not any Additional Rent due Landlord either by reason of Tenant's failure to
perform any of its obligations hereunder or by reason of Landlord's having
provided Tenant with additional services hereunder) shall be abated
proportionately as to the portion of the Premises rendered untenantable during
the period of such untenantability. All such repairs shall be made at the
expense of Landlord, subject to the availability of insurance proceeds and
Tenant's responsibilities set forth herein. Landlord shall not be liable for
interruption to Tenant's business or for damage to or replacement or repair of
Tenant's Personal Property, all of which replacement or repair shall be
undertaken and completed by Tenant, at Tenant's expense. If such damage is not
fully repaired within six (6) months after the date of the Casualty, Tenant may
cancel this Lease without liability by giving Landlord notice within thirty (30)
days’ after the expiration of such six-month period.

 



-18-

 

 

 

If the Premises shall be damaged by Casualty, but the Premises shall not be
thereby rendered wholly or partially untenantable, Landlord shall promptly cause
such damage to be repaired and there shall be no abatement of rent reserved
hereunder.

 

17.2. Termination of Lease. (A) If the Premises are (1) rendered wholly
untenantable, or (2) damaged as a result of any cause which is not covered by
Landlord's insurance, or (B) if the Building is damaged to the extent of fifty
percent (50%) or more of the gross leasable area thereof, or (C) if, for reasons
beyond Landlord's control or by virtue of the terms of any financing of the
Building, sufficient insurance proceeds are not available for the reconstruction
or restoration of the Building or Premises, then, in any of such events,
Landlord or Tenant may elect to terminate this Lease by giving the other notice
of such election within ninety (90) days after the occurrence of such event, or
after the insufficiency of such proceeds becomes known to Landlord, whichever is
applicable. If such notice is given, the rights and obligations of the parties
shall cease as of the date set forth in such notice, and the Annual Basic Rent
and Additional Rent (but not any Additional Rent due Landlord either by reason
of Tenant's failure to perform any of its obligations hereunder or by reason of
Landlord's having provided Tenant with additional services hereunder) shall be
adjusted as of the date set forth in such notice, or, if the Premises were
rendered untenantable, as of the date of the Casualty. Notwithstanding the
foregoing, in the event Landlord repairs, reconstructs or restores the Building,
but proceeds of Landlord’s and Tenant’s insurance are insufficient to restore
the Tenant Improvements and Alterations, then Landlord shall not have the right
to terminate this Lease if Tenant provides the additional funds necessary to
reconstruct the Tenant Improvements and Alterations.

 

17.3. Demolition of the Building. If the Building shall be so substantially
damaged that it is reasonably necessary, in Landlord's judgment, to demolish the
Building for the purpose of reconstruction, Landlord may demolish the same, in
which event the Annual Basic Rent and Additional Rent (but not any Additional
Rent due Landlord either by reason of Tenant's failure to perform any of its
obligations hereunder or by reason of Landlord's having provided Tenant with
additional services hereunder) shall be abated to the same extent as if the
Premises were rendered wholly untenantable by a Casualty.

 

17.4. Insurance Proceeds. If the Lease is not terminated pursuant to subsection
17.2, Landlord shall, subject to the terms of any Mortgage, disburse and apply
any insurance proceeds received by Landlord to the restoration and rebuilding of
the Building in accordance with subsection 17.1 hereof. All insurance proceeds
payable with respect to the Premises and the Building shall belong to and shall
be payable to Landlord. Notwithstanding anything to the contrary, Tenant shall
be entitled to receive all proceeds payable with respect to Tenant's Personal
Property.

 

18. CONDEMNATION.

 

18.1. Termination. If either the entire Premises or the Building shall be
acquired or condemned by any governmental authority under its power of eminent
domain for any public or quasi-public use or purpose, this Lease shall terminate
as of the date of vesting or acquisition of title in the condemning authority
and the rents hereunder shall be abated on that date. If less than the whole but
more than twenty-five percent (25%) of the Rental Area of the Premises (leaving
insufficient space for Tenant to operate its business in a commercially
reasonable manner without having to secure space outside the Building) or more
than fifty percent (50%) of the total area of the Building (even if the Premises
are unaffected) or such portion of the Common Area as shall render the Premises
or the Building untenantable should be so acquired or condemned, Landlord and
Tenant shall each have the option to terminate this Lease by notice given to the
other within ninety (90) days of such taking. In the event that such a notice of
termination is given, this Lease shall terminate as of the date of vesting or
acquisition of title in the condemning authority and the Annual Basic Rent and
Additional Rent (but not any Additional Rent due Landlord either by reason of
Tenant's failure to perform any of its obligations hereunder, or by reason of
Landlord's having provided Tenant with additional services hereunder) shall be
adjusted as of such date.

 



-19-

 

 

 

If (a) neither Landlord nor Tenant shall exercise their respective options to
terminate this Lease, as hereinabove set forth, or (b) some lesser portion of
the Premises or the Building or Common Area, which does not give rise to a right
to terminate pursuant to this subsection 18.1, is taken by the condemning
authority, this Lease shall continue in force and effect and Landlord shall
exercise commercially reasonable diligence to cause the remaining portion of the
Premises or Property affected by such taking, including Tenant Improvements and
Alterations, to be repaired or restored within sixty (60) days after being
affected to a condition consistent with unaffected adjacent areas to preserve an
appearance and condition consistent with a first class office building, but from
and after the date of the vesting of title in the condemning authority, the
Annual Basic Rent payable hereunder during the unexpired portion of the Term
shall be reduced in proportion to the reduction in the total Rental Area of the
Premises, and any Additional Rent (but not any Additional Rent due Landlord
either by reason of Tenant's failure to perform any of its obligations
hereunder, or by reason of Landlord's having provided Tenant with additional
services hereunder) payable pursuant to the terms hereof shall be adjusted to
reflect the diminution of the Premises and/or the Building, as the case may be.

 

18.2. Rights to Award. Tenant shall have no claim against Landlord arising out
of the taking or condemnation, or arising out of the cancellation of this Lease
as a result of any such taking or condemnation, or for any portion of the amount
that may be awarded as damages as a result of any taking or condemnation, or for
the value of any unexpired portion of the Term, or for any property lost through
condemnation, and Tenant hereby assigns to Landlord all its right, title and
interest in and to any such award with regard to the Premises; provided,
however, that, in the event of a total taking, Tenant may assert any claim it
may have against the condemning authority for compensation for Tenant's Personal
Property lost thereby, loss of income, and for any relocation expenses
compensable by statute and receive such awards therefor as may be allowed in the
condemnation proceedings provided that such awards shall be made in addition to,
and stated separately from, the award made for the Building, the underlying land
and the Premises. Landlord shall have no obligation to contest any taking or
condemnation.

 

19. BANKRUPTCY.

 

19.1. Event of Bankruptcy. For purposes of this Lease, each of the following
shall be deemed an "Event of Tenant's Bankruptcy":

 

(a)if Tenant becomes insolvent, as defined in the Bankruptcy Code, or under the
Insolvency Laws;

 

(b)the commencement of any action or proceeding for the dissolution or
liquidation of Tenant or for the appointment of a receiver or trustee of the
property of Tenant, whether instituted by or against Tenant, if not bonded or
discharged within thirty (30) days of the date of the commencement of such
proceeding or action;

 



-20-

 

 

 

(c)if Tenant files a voluntary petition under the Bankruptcy Code or Insolvency
Laws;

 

(d)if there is filed an involuntary petition against Tenant as the subject
debtor under the Bankruptcy Code or Insolvency laws, which is not dismissed
within sixty (60) days of filing, or results in issuance of an order for relief
against the debtor; and

 

(e)if Tenant makes or consents to an assignment of its assets, in whole or in
part, for the benefit of creditors, or to a common law composition of creditors.

 

As used herein, (i) "Bankruptcy Code" means title 11 of the United States Code,
11 U.S.C. Section 101 et. seq. as amended or any successor statute and (ii)
Insolvency Laws means the insolvency laws of any state or territory of the
United States.

 

19.2. Assumption by Trustee. If Tenant becomes the subject debtor in a case
pending under the Bankruptcy Code, Landlord's right to terminate this Lease
under Section 20 hereof shall be subject to the applicable rights (if any) of
the Trustee in Bankruptcy to assume or assign this Lease as then provided for in
the Bankruptcy Code. However, the Trustee in Bankruptcy must give to Landlord
and Landlord must receive proper written notice of the Trustee's assumption or
rejection of this Lease, within sixty (60) days (or such other applicable period
as is provided for in the Bankruptcy Code) after the date of the Trustee's
appointment. The failure of the Trustee to give notice of the assumption within
the period shall conclusively and irrevocably constitute the Trustee's rejection
of this Lease and waiver of any rights of the Trustee to assume or assign this
Lease. The Trustee shall not have the right to assume or assign this Lease
unless the Trustee (i) promptly and fully cures all defaults under this Lease,
(ii) promptly and fully compensates Landlord for all monetary damages incurred
as a result of such default, and (iii) provides to Landlord adequate assurance
of future performance. In the event Tenant is unable to: (i) cure its defaults,
(ii) reimburse Landlord for its monetary damages, or (iii) pay the Rent due
under this Lease on time, then Tenant hereby agrees in advance that it has not
met its burden to provide adequate assurance of future performance, and this
Lease may be terminated by Landlord in accordance with Section 20.

 

19.3. Tenant's Guarantor's Bankruptcy. Notwithstanding any of the other
provisions of this Lease, in the event Tenant's obligations under this Lease are
guaranteed by a guarantor, and said guarantor shall voluntarily or involuntarily
come under the jurisdiction of the Bankruptcy Code, and thereafter said
guarantor or its trustee in bankruptcy, under the authority of and pursuant to
applicable provisions thereof, shall determine to assign the guarantee
obligations of said guarantor hereunder, Tenant and its said guarantor agree
that (a) said guarantor or its trustee will provide Landlord sufficient
information enabling it to independently determine whether Landlord will incur
actual and substantial detriment by reason of such assignment, and (b) "adequate
assurance of future performance" in regard to such guarantee obligations of said
guarantor, as that term is generally defined under the Bankruptcy Code, will be
provided to Landlord by said guarantor or its trustee and its assignee as a
condition of said assignment.

 

20. DEFAULT PROVISIONS AND REMEDIES.

 

20.1. Events of Default. Each of the following shall be deemed an Event of
Default by Tenant under this Lease:

 



-21-

 

 

 

a. failure of Tenant to pay Annual Basic Rent, Additional Rent, or any other sum
required to be paid under the terms of this Lease, including late charges,
within five (5) business days after Landlord gives Tenant written notice of such
failure);

 

b. failure by Tenant to perform or observe any other term, covenant, agreement
or condition of this Lease, on the part of Tenant to be performed (other than
those obligations of Tenant set forth in subsection 16.2 for which Tenant shall
be entitled to receive no prior notice, and other than the conditions set forth
in paragraphs 20.1.a, c, d, e, f and g, which shall be governed solely by the
provisions set forth herein), within thirty (30) days after notice thereof from
the Landlord, unless such performance shall reasonably require a longer period,
in which case Tenant shall not be deemed in default if Tenant commences the
required performance promptly and thereafter pursues and completes such action
diligently and expeditiously and in any event within not more than thirty (30)
days;

 

c. the filing of a tax or mechanic's lien suit or claim against any property of
Tenant which is not bonded or discharged and/or dismissed within thirty (30)
days of the date Tenant receives notice that such lien is filed;

 

d. abandonment of the Premises by Tenant, provided if Tenant continues to timely
pay the Annual Basic Rent, Additional Rent and all other amounts due Landlord
hereunder, Landlord’s sole remedy shall be either to terminate this Lease or, at
Landlord’s sole option, to terminate Tenant’s right of occupancy hereunder;

 

e. an Event of Tenant's Bankruptcy or the rejection of this Lease in a
Bankruptcy or similar proceeding by Tenant or by operation of law;

 

f. the sale of Tenant's interest in the Premises under attachment, execution or
similar legal process

 

g. the failure of Tenant to vacate the Premises upon the expiration of the Term,
or the earlier termination thereof pursuant to the other provisions hereof.

 

20.2. Remedies. Upon the occurrence of an Event of Default, Landlord, without
notice to Tenant in any instance (except where expressly provided for below or
by applicable law) may do any one or more of the following:

 

(a)Sell at public or private sale all or any part of the goods, chattels,
fixtures and other Tenant's Personal Property which are or may be put into the
Premises during the Term, whether exempt or not from sale under execution or
attachment (it being agreed that said property shall at all times be bound
within a lien in favor of Landlord subject to the provisions of Section 21) and
apply the proceeds of such sale, first, to the payment of all costs and expenses
of conducting the sale or caring for or storing said property (including all
attorneys' fees), second, toward the payment of any indebtedness, including
(without limitation) indebtedness for Annual Basic Rent, which may be or may
become due from Tenant to Landlord, and third, to pay Tenant, on demand in
writing, any surplus remaining after all indebtedness of Tenant to Landlord has
been fully paid;

 

(b)perform, on behalf and at the expense of Tenant, any obligation of Tenant
under this Lease which Tenant has failed to perform and of which Landlord shall
have given Tenant notice, the cost of which performance by Landlord, together
with interest thereon at the Default Rate from the date of such expenditure,
shall be payable by Tenant to Landlord, as Additional Rent, upon demand.
Notwithstanding the provisions of this clause (b) and regardless of whether an
Event of Default shall have occurred, Landlord may exercise the remedy described
in clause (b) without any notice to Tenant if Landlord, in its good faith
judgment, believes it would be materially injured by failure to take rapid
action or if the unperformed obligation of Tenant constitutes an emergency;

 



-22-

 

 

 

(c)elect to terminate this Lease and the tenancy created hereby by giving notice
of such election to Tenant, and reenter the Premises, by summary proceedings or
otherwise, and remove Tenant and all other persons and property from the
Premises, and store such property in a public warehouse or elsewhere at the cost
of and for the account of Tenant without resort to legal process and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage occasioned thereby;

 

(d)declare any option which Tenant may have to renew the Term or expand the
Premises to be null and void and of no further force and effect; or

 

(e)exercise any other legal or equitable right or remedy which it may have.

 

Any costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys' fees) in enforcing any of its rights or remedies under
this Lease shall be paid to Landlord by Tenant, as Additional Rent, upon demand.

 

20.3. Damages. If this Lease is terminated by Landlord pursuant to subsection
20.2.(c), Tenant nevertheless shall remain liable for (a) any Annual Basic Rent,
Additional Rent, and damages which may be due or sustained prior to such
termination, and (b) all reasonable costs, fees and expenses including, but not
limited to, attorneys' fees, costs and expenses incurred by Landlord in pursuit
of its remedies hereunder or in renting the Premises to others from time to
time. In addition, Landlord may recover from Tenant additional damages to
compensate Landlord for loss of rent resulting from termination of the Lease,
which, at the election of Landlord, shall be either:

 

(i)An amount equal to the rent which, but for termination of this Lease, would
have become due during the remainder of the Term, less the amount of rent, if
any, which Landlord shall receive during such period from others to whom the
Premises may be rented (other than any Additional Rent received by Landlord as a
result of any failure of such other person to perform any of its obligations to
Landlord), in which case such damages shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
termination of the Lease and continuing until the date on which the Term would
have expired but for such termination; any suit or action brought to collect any
such damages for any month shall not in any manner prejudice the right of
Landlord to collect any damages for any subsequent month by a similar
proceeding; or

 

(ii)an amount equal to the present worth (as of the date of such termination) of
rent which, but for termination of this Lease, would have become due during the
remainder of the Term, in which case such damages shall be payable to Landlord
in one lump sum on demand and shall bear interest at the Default Rate until
paid. For purposes of this clause (ii), "present worth" shall be computed by
discounting such amount to present worth at a discount rate equal to one
percentage point above the discount rate then in effect at the Federal Reserve
Bank nearest to the location of the Property.

 

Damages shall be due and payable immediately upon demand by Landlord following
any termination of this Lease pursuant to subsection 20.2.

 

If this Lease is terminated pursuant to subsection 20.2., Landlord may re-lease
the Premises or any part thereof, alone or together with other premises, for
such term(s) (which may be greater or less than the period which otherwise would
have constituted the balance of the Term) and on such terms and conditions
(which may include concessions or free rent and alterations of the Premises) as
Landlord, in its sole discretion, may determine. The failure or refusal of
Landlord to re-lease the Premises or any part or parts thereof shall not release
or affect Tenant's liability for damages.

 



-23-

 

 

 

Notwithstanding the above, in the event of the termination of this Lease by
reason of Tenant's bankruptcy or insolvency, Landlord shall have the right to
prove and/or obtain as damages an amount equal to the greater of the maximum
allowed under the Lease or any statute or rule of law in effect at the time.

 

20.4. No Waiver. No act or omission by Landlord shall be deemed to be an
acceptance of a surrender of the Premises or a termination of Tenant's
liabilities hereunder, unless Landlord shall execute a written release of
Tenant. Tenant's liability hereunder shall not be terminated by the execution by
Landlord of any new lease for all or any portion of the Premises or the
acceptance of rent from any assignee or subtenant.

 

20.5. Remedies Not Exclusive. All rights and remedies of Landlord set forth in
this Lease shall be cumulative, and none shall exclude any other right or
remedy, now or hereafter allowed by or available under any statute, ordinance,
rule of court, or the common law, either at law or in equity, or both. For the
purposes of any suit brought or based hereon, this Lease shall be construed to
be a divisible contract, to the end that successive actions may be maintained on
this Lease as successive periodic sums shall mature hereunder. The failure of
Landlord to insist, in any one or more instances, upon a strict performance of
any of the covenants, terms and conditions of this Lease or to exercise any
right or option herein contained shall not be construed as a waiver or a
relinquishment for the future, of such covenant, term, condition, right or
option, but the same shall continue and remain in full force and effect unless
the contrary is expressed by Landlord in writing. The receipt by Landlord of
rents hereunder, with knowledge of the breach of any covenant hereof or the
receipt by Landlord of less than the full rent due hereunder, shall not be
deemed a waiver of such breach or of Landlord's right to receive the full rents
hereunder, and no waiver by Landlord of any provision hereof shall be deemed to
have been made unless expressed in writing and signed by Landlord.

 

20.6. Persistent Failure to Pay Rent. In addition to any other remedies
available to Landlord pursuant to this Lease or by law, upon an Event of Default
under subsection 20.1.a., on three (3) separate occasions during any twelve (12)
month period, regardless of whether or not such prior defaults have been cured,
Landlord shall have the right to declare the Default Rate applicable to late
payments of Rent thereafter during the Term to be twice the amounts set forth in
Section 6.5 (i.e., 10% and 20%).

 

21. LANDLORD'S LIEN.

 

21.1. Tenant hereby grants to Landlord a lien and security interest on all
property of Tenant now or hereafter placed in or upon the Premises, and such
property shall be and remain subject to such lien and security interest of
Landlord for payment of all Rent and other sums agreed to be paid by Tenant
herein. It is provided, however, the Landlord shall not have a lien which would
be superior to a lien from a lending institution, supplier or leasing company,
if such lending institution, supplier or leasing company has a security interest
in the equipment, furniture or other tangible personal property.

 

21.2. The provisions of this paragraph relating to such lien and security
interest shall constitute a security agreement under and subject to the Uniform
Commercial Code of the state where the Premises are located so that Landlord
shall have and may enforce a security interest on all property of Tenant now or
hereafter placed in or on the Premises, in addition to and cumulative of the
Landlord's liens and rights provided by law or by the other terms and provisions
of this Lease.

 



-24-

 

 

 

22. INDEMNITY.

 

To the maximum extent permitted by law, Tenant shall indemnify, hold harmless
and (at Landlord's option) defend Landlord, its agents, servants and employees
from and against all claims, actions, losses, costs and expenses (including
reasonable attorneys' and other professional fees), judgments, settlement
payments, and, whether or not reduced to final judgment, all liabilities,
damages, or fines paid, incurred or suffered by any third parties to the extent
arising from (a) any Event of Default by Tenant under the terms of this Lease,
(b) the use or occupancy of the Property by Tenant or any person claiming
through or under Tenant, and/or (c) any acts or omissions of Tenant or any
contractor, agent, employee, invitee or licensee of Tenant in or about the
Property; provided, however, if Tenant or its contractor, agent, employee,
invitee or licensee was not directly responsible, then Landlord shall not be
entitled to incidental, prospective or consequential damages. The foregoing
indemnity is in addition to, and not in substitution for, any indemnity given by
Tenant to Landlord under subsection 8.3. Tenant’s indemnification obligation
shall survive the expiration of the Term or the earlier termination of this
Lease.

 

To the maximum extent permitted by law, Landlord shall indemnify, hold harmless
and (at Tenant's option) defend Tenant, its agents, servants and employees from
and against all claims, actions, losses, costs and expenses (including
reasonable attorneys' and other professional fees), judgments, settlement
payments, and, whether or not reduced to final judgment, all liabilities,
damages, or fines paid, incurred or suffered by any third parties to the extent
arising from (a) any failure by Landlord to carry out its obligations under the
terms of this Lease, and/or (b) any acts or omissions of Landlord or any
contractor, agent, employee, or licensee of Landlord in or about the Property;
provided, however, if Landlord or its contractor, agent, employee, invitee or
licensee was not directly responsible, then Tenant shall not be entitled to
incidental, prospective or consequential damages. The foregoing indemnity is in
addition to, and not in substitution for, any other indemnity given by Landlord
to Tenant under this Lease. Landlord’s indemnification obligation shall survive
the expiration of the Term or the earlier termination of this Lease.

 

23. LIMITATION ON LANDLORD LIABILITY.

 

The term "Landlord" as used in this Lease shall mean only the owner or the
Mortgagee or its trustees, as the case may be, then in possession of the
Property so that in the event of any transfer by Landlord of its interest in the
Property, the Landlord in possession immediately prior to such transfer shall
be, and hereby is, entirely released and discharged from all covenants,
obligations and liabilities of Landlord under this Lease accruing after such
transfer. In consideration of the benefits accruing hereunder, Tenant, for
itself, its successors and assigns, covenants and agrees that, in the event of
any actual or alleged failure, breach or default hereunder by the Landlord, and
notwithstanding anything to the contrary contained elsewhere in this Lease, the
remedies of Tenant under this Lease shall be solely and exclusively limited to
Landlord's interest in the Property.

 

24. LANDLORD OBLIGATIONS.

 

Landlord agrees to perform all of its obligations under this Lease in a first
class manner consistent with the standards applicable to similar buildings in
the vicinity of the Building. Landlord shall be excused for the period of any
delay in the performance of any of its obligations when the delay is due to any
cause or causes beyond Landlord's control which include, without limitation,
acts of God, all labor disputes, governmental regulations or controls, civil
unrest, war, adverse weather condition, fire or other casualty, inability to
obtain any material, services, or financing unless otherwise provided for in
this Lease. Except where specifically set forth in this Lease, there shall be no
abatement, set-off or deduction of Annual Basic Rent or Additional Rent due
under this Lease.

 



-25-

 

 

 

25. ASSIGNMENT AND SUBLETTING.

 

25.1. Prohibited Without Landlord's Consent. Tenant agrees for itself and its
permitted successors and assigns in interest hereunder that it will not (a)
assign or otherwise transfer, mortgage or otherwise encumber this Lease or any
of its rights hereunder; (b) sublet the Premises or any part thereof or permit
the occupancy or use of the Premises or any part thereof by any person other
than Tenant; and/or (c) permit the assignment or other transfer of this Lease or
any of Tenant's rights hereunder by operation of law (each of the events
referred to in the foregoing clauses (a), (b) and (c) being hereinafter referred
to as a "Transfer"), without the prior written consent of Landlord in each
instance first obtained, which consent may be given or withheld in Landlord's
sole and absolute subjective discretion, and any consent given shall not
constitute a consent to any subsequent Transfer. Any attempted Transfer without
Landlord's consent shall be null and void and shall not confer any rights upon
any purported transferee, assignee, mortgagee, sublessee, or occupant. No
Transfer, regardless of whether Landlord's consent has been granted or withheld,
shall be deemed to release Tenant from any of its obligations hereunder or to
alter, impair or release the obligations of any person guaranteeing the
obligations of Tenant hereunder. Tenant hereby indemnifies Landlord against
liability resulting from any claim made against Landlord by any assignee or
subtenant or by any broker claiming a commission in connection with the proposed
Transfer.

 

Notwithstanding the foregoing, Landlord shall not unreasonably withhold,
condition or delay its consent to a subletting or assignment of this Lease by
Tenant provided that: (a) if an assignment of this Lease is contemplated, the
proposed transferee has a financial capacity and net worth, in combination with
the financial capacity and net worth of the Tenant, sufficient to fulfill the
terms of this Lease, as determined by Landlord based on financial information
about such transferee provided by Tenant or such transferee; (b) the proposed
use of the Premises by the proposed transferee is permitted by this Lease and is
compatible with the operation of the Building; (c) the proposed transferee wants
to lease more than 3,500 square feet and is not a prospect actively engaged in
lease discussions with Landlord or its agent for the Building or a letter of
intent has not been signed with the proposed transferee for space in any other
building owned or operated by Landlord or its affiliate within the Business
Community, and (d) an Event of Default does not then exist under this Lease.

 

Provided an Event of Default does not then exist under this Lease, Tenant shall
have the right to assign this Lease or sublet the Premises to a parent,
subsidiary or affiliate corporation of Tenant (“Tenant’s Affiliate”) without the
consent of Landlord. Tenant shall deliver written notice to Landlord of any such
Transfer. The foregoing waiver of right to consent does not constitute a waiver
of the right of Landlord to consent to any Transfer not specifically permitted
hereby.

 

25.2. Stock Transfer. (intentionally deleted)

 

 

25.3. Rents from Transfer.

 

In the event of any Transfer (except a Transfer to Tenant’s Affiliate), whether
consented to by Landlord or not, any and all amounts received by Tenant as a
result of such Transfer minus Tenant’s reasonable, actual out-of-pocket costs in
effecting such Transfer, shall be the property of Landlord , to the extent the
same (determined on a square foot basis) are greater than the Annual Basic
Rental (on a square foot basis) payable under this Lease, it being the parties'
intent that any profit resulting from such Transfer shall belong solely to
Landlord, but the same shall not be deemed to be a consent by Landlord to any
such Transfer or a waiver of any right or remedy of Landlord hereunder.

 



-26-

 

 

 

25.4. Procedure for Obtaining Landlord's Consent.

 

A. In the event that, at any time or from time to time prior to or during the
Term, Tenant desires to Transfer this Lease in whole or in part, whether by
operation of law or otherwise, Tenant shall submit to Landlord for its
consideration (a) in writing, the name and address of the proposed subtenant or
assignee, a reasonably detailed statement of the proposed subtenant's or
assignee's business and reasonably detailed financial references and information
concerning the financial condition of the proposed subtenant or assignee, (b) a
disclosure of the rents to be paid by any subtenant in excess of the rents
reserved hereunder or the premium to be paid for the assignment, and (c) if a
subletting, a description of the area of the Premises to be sublet. Tenant
agrees to pay Landlord, as Additional Rent, all reasonable third-party costs
incurred by Landlord in connection with any actual or proposed Transfer,
including, without limitation, the costs of making investigations as to the
acceptability of a proposed subtenant or assignee and legal costs incurred in
connection with any requested consent.

 

B. Landlord's consent to an assignment of this Lease shall be effective upon the
execution by Tenant, the assignee, and Landlord of an assignment document
prepared by Landlord in which the assignee shall agree to assume, observe,
perform, and be bound by, all of Tenant's obligations under this Lease and
Tenant shall agree to remain primarily liable for such obligations.

 

Any consent by Landlord to a subletting of all or a portion of the Premises
shall be deemed to have been given only upon the delivery by Landlord to Tenant
of a consent document prepared and executed by Landlord expressly consenting to
such subletting.

 

25.5. Additional Provisions Respecting Transfers.

 

A. Without limiting Landlord's right to withhold its consent to any Transfer by
Tenant, and regardless of whether Landlord shall have consented to any such
Transfer, neither Tenant nor any other person having an interest in the
possession, use or occupancy of the Premises or any part thereof shall enter
into any lease, sublease, license, concession, assignment or other Transfer or
agreement for possession, use or occupancy of all or any portion of the Premises
which provides for rental or other payment for such use, occupancy or
utilization based, in whole or in part, on the net income or profits derived by
any person or entity from the space so leased, used or occupied, and any such
purported lease, sublease, license, concession, assignment or other Transfer or
agreement shall be absolutely void and ineffective as a conveyance of any right
or interest in the possession, use or occupancy of all or any part of the
Premises. Upon any Transfer of this Lease (other than a Transfer to Tenant’s
Affiliate), any option which Tenant may have to renew the Term or to expand or
decrease the size of the Premises shall be null and void.

 



B. Tenant agrees to pay Landlord Seven Hundred Fifty Dollars and No Cents
($750.00) to reimburse Landlord for attorneys’ fees and administrative expense
for the review, processing and preparation of any document(s) evidencing
Landlord’s consent in connection with a Transfer.

 

26. HOLDING OVER.

 

Tenant agrees to vacate the Premises at the end of the Term, or earlier
termination thereof, and Landlord shall be entitled to the benefit of all
summary proceedings to recover possession of the Premises at the end of the
Term. If Tenant remains in possession of the Premises without Landlord’s consent
after the expiration of the Term, such action shall not renew this Lease by
operation of law and nothing herein shall be deemed as a consent by Landlord to
Tenant's remaining in the Premises. If Tenant fails to vacate the Premises as
required, Landlord may consider Tenant as either (a) a "Tenant-at-Will" (i.e.
month-to-month tenant) liable for the payment of rent at the then market rate as
determined by Landlord or (b) as a "Tenant-Holding Over" liable for an amount
equal to the actual damages incurred by Landlord as a result of Tenant's holding
over, including, without limitation, all incidental, prospective and
consequential damages and attorney's fees, but in no event shall such amount be
less than an amount equal to 150% of the Annual Basic Rent, and Additional Rent,
reserved hereunder applicable to the period of the holdover. In either event,
all other covenants of this Lease shall remain in full force and effect.

 



-27-

 

 

 

27. SUBORDINATION AND ATTORNMENT.

 

This Lease is subject and subordinate to the liens of all mortgages, deeds of
trust and other security instruments now or hereafter placed upon the Building
or the Property or any portion thereof and all ground and other underlying
leases from which Landlord's interest is derived (said mortgages, deeds of
trust, other security instruments, and ground leases being hereinafter referred
to as "Mortgages" and the mortgagees, beneficiaries, secured parties, and ground
lessors thereunder from time to time being hereinafter called "Mortgagees"), and
to any and all renewals, extensions, modifications, or refinancings thereof,
without any further act of the Tenant. If requested by Landlord, however, Tenant
shall promptly execute any certificate or other reasonable document confirming
such subordination. Tenant agrees that, if any proceedings are brought for the
foreclosure of any of the Mortgages, Tenant, if requested to do so by the
purchaser at the foreclosure sale, who shall also recognize Tenant’s rights to
continued use and occupancy of the Premises under this Lease, shall attorn to
the purchaser, recognize the purchaser as the landlord under this Lease, and
make all payments required hereunder to such new landlord without any deduction
or set-off of any kind whatsoever. Tenant waives the provisions of any law or
regulation, now or hereafter in effect, which may give, or purport to give,
Tenant any right to terminate this Lease or to alter the obligations of Tenant
hereunder in the event that any such foreclosure or termination or other
proceeding is prosecuted or completed.

 

Notwithstanding anything contained herein to the contrary, any Mortgagee may at
any time subordinate the lien of its Mortgages to the operation and effect of
this Lease without obtaining the Tenant's consent thereto, by giving the Tenant
written notice thereof, in which event this Lease shall be deemed to be senior
to such Mortgages without regard to the respective dates of execution and/or
recordation of such Mortgages and this Lease and thereafter such Mortgagee shall
have the same rights as to this Lease as it would have had were this Lease
executed and delivered before the execution of such Mortgages.

 

Notwithstanding anything in this Section 27 to the contrary, Landlord shall use
reasonable efforts to obtain from any current and future Mortgagee a
non-disturbance agreement in form reasonably acceptable to Tenant and such
Mortgagee.

 

If, in connection with obtaining financing for the Building, a Mortgagee shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or defer its consent thereto,
provided that such modifications do not increase the obligations of Tenant
hereunder, or adversely affect the leasehold interest hereby created or Tenant's
use and enjoyment of the Premises, or increase the amount of Annual Basic Rent
and Additional Rent payable hereunder.

 

28. ESTOPPEL CERTIFICATES.

 

Tenant shall, without charge, at any time and from time-to-time, within fifteen
(15) days after receipt of request therefor by Landlord, execute, acknowledge
and deliver to Landlord a written estoppel certificate, in such form as
reasonably may be determined by Landlord, certifying to Landlord, Landlord's
Mortgagee, any purchaser of Landlord's interest in the Building, or any other
person designated by Landlord, as of the date of such estoppel certificate, the
following, without limitation: (a) whether Tenant is in possession of the
Premises; (b) whether this Lease is in full force and effect; (c) whether there
have been any amendments to this Lease, and if so, specifying such amendments;
(d) whether there are then existing any set-offs or defenses against the
enforcement of any rights hereunder, and if so, specifying such matters in
detail; (e) the dates, if any, to which any rent or other charges have been paid
in advance and the amount of any Security Deposit held by Landlord; (f) that
Tenant has no knowledge of any then existing defaults of Landlord under this
Lease, or if there are such defaults, specifying them in detail; (g) that Tenant
has no knowledge of any event having occurred that authorizes the termination of
this Lease by Tenant, or if such event has occurred, specifying it in detail;
and (h) the address to which notices to Tenant under this Lease should be sent.
Any such certificate may be relied upon by the person or entity to whom it is
directed or by any other person or entity who could reasonably be expected to
rely on it in the normal course of business. The failure of Tenant to execute,
acknowledge and deliver such a certificate in accordance with this Section 28
within fifteen (15) days after a request therefor by Landlord shall constitute
an acknowledgment by Tenant, which may be relied on by any person who would be
entitled to rely upon any such certificate, that such certificate as submitted
by Landlord to Tenant is true and correct.

 



-28-

 

 

 

29. PEACEFUL AND QUIET POSSESSION.

 

Tenant, if and so long as it pays all rents due hereunder and performs and
observes the other terms and covenants to be performed and kept by it as
provided in this Lease, shall have the peaceable and quiet possession of the
Premises during the Term free of any claims of Landlord or anyone claiming by,
through or under Landlord, subject, however, to the terms of this Lease and to
matters of public record existing as of the date of this Lease.

 

30. LANDLORD'S ACCESS TO PREMISES.

 

Landlord and its agents may at any reasonable time upon not less than one (1)
business days’ notice to Tenant and without incurring any liability to Tenant,
other than liability arising under Section 22, enter the Premises to inspect
them or to make alterations or repairs or for any purpose which Landlord
considers necessary for the repair, operation, or maintenance of the Building;
provided, however, that in the case of an emergency, Landlord may enter the
Premises at any time. Tenant shall allow the Premises to be exhibited by
Landlord (a) at any reasonable time upon not less than one (1) business days’
notice to Tenant to any representative of a lender or to any prospective
purchaser of the Building or Landlord's interest therein or (b) within twelve
(12) months of the end of the Term to any persons who may be interested in
leasing the Premises.

 

31. RELOCATION. Intentionally deleted.

 

32. BROKERS, COMMISSIONS, ETC.

 

Landlord and Tenant acknowledge, represent and warrant each to the other that,
except as listed in Section 1.F., no broker or real estate agent brought about
or was involved in the making of this Lease and that no brokerage fee or
commission is due to any other party as a result of the execution of this Lease.
Landlord shall compensate the broker(s) identified in Section 1.F. in accordance
with separate agreements executed between Landlord and such broker(s). Each of
the parties hereto agrees to indemnify and hold harmless the other against any
claim by any broker, agent or finder based upon the execution of this Lease and
predicated upon a breach of the above representation and warranty.

 



-29-

 

 

 

33. RECORDATION.

 

Neither Landlord nor Tenant shall record this Lease, any amendment to this Lease
or any other memorandum of this Lease without the prior written consent of the
other party, which consent may be withheld in the sole discretion of either
party and, in the event such consent is given, the party requesting such consent
and recording shall pay all transfer taxes, recording fees and other charges in
connection with such recording. Notwithstanding the above, Tenant covenants that
if at any time any mortgagee or ground lessor relating to the financing of the
Property shall require the recordation of this Lease, or if the recordation of
this Lease shall be required by any valid governmental order, or if any
governmental authority having jurisdiction in the matter shall assess and be
entitled to collect transfer taxes, documentary stamp taxes, or both, on this
Lease, Tenant, upon the request of Landlord, shall execute such instruments,
including a Memorandum of this Lease, as may be necessary to record this Lease,
and the parties shall share equally all recording fees, transfer taxes and
documentary stamp taxes, payable on, or in connection with, this Lease or such
recordation, except in the event recordation is required by Landlord or
Landlord’s Mortgagee, in which event Landlord shall pay all such fees and taxes.

 

34. MISCELLANEOUS.

 

34.1. Severability. If any term or provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

34.2. Applicable Law. This Lease shall be given effect and construed by
application of the laws of the state where the Property is located, and any
action or proceeding arising hereunder shall be brought in the courts of the
State where the Premises are located.

 

34.3. Authority. If Tenant is a corporation or partnership, the person executing
this Lease on behalf of Tenant represents and warrants that Tenant is duly
organized and validly existing; that this Lease has been authorized by all
necessary parties, is validly executed by an authorized officer or agent of
Tenant and is binding upon and enforceable against Tenant in accordance with its
terms.

 

The undersigned agent of Landlord represents and warrants that it is authorized
and empowered to enter into this Lease Agreement on behalf of the Landlord.

 

34.4. No Discrimination. It is Landlord's policy to comply with all applicable
state and federal laws prohibiting discrimination in employment based on race,
age, color, sex, national origin, disability, religion, or other protected
classification. It is further intended that the Building shall be operated so
that all prospective tenants thereof, and all customers, employees, licensees
and invitees of all tenants shall have equal opportunity to obtain all the
goods, services, accommodations, advantages, facilities and privileges of the
Building without discrimination because of race, age, color, sex, national
origin, disability, or religion. To that end, Tenant shall not discriminate in
the conduct and operation of its business in the Premises against any person or
group of persons because of the race, age, color, sex, religion, national origin
or other protected classification of such person or group of persons.

 

34.5. Integration of Agreements. This writing is intended by the parties as a
final expression of their agreement and is a complete and exclusive statement of
its terms, and all negotiations, considerations and representations between the
parties hereto are incorporated herein. No course of prior dealings between the
parties or their agents shall be relevant or admissible to supplement, explain,
or vary any of the terms of this Lease. Acceptance of, or acquiescence to, a
course of performance rendered under this Lease or any prior agreement between
the parties or their agents shall not be relevant or admissible to determine the
meaning of any of the terms or covenants of this Lease. Other than as
specifically set forth in this Lease, no representations, understandings or
agreements have been made or relied upon in the making of this Lease. This Lease
can only be modified by a writing signed by each of the parties hereto.

 



-30-

 

 

 

34.6. Third Party Beneficiary. Except as expressly provided elsewhere in this
Lease, nothing contained in this Lease shall be construed so as to confer upon
any other party the rights of a third party beneficiary.

 

34.7. Captions; Gender. The captions used in this Lease are for convenience only
and do not in any way limit or amplify the terms and provisions hereof. As used
in this Lease and where the context so requires, the singular shall be deemed to
include the plural and the masculine shall be deemed to include the feminine and
neuter, and vice versa.

 

34.8. Successors and Assigns. Subject to the express provisions of this Lease to
the contrary (e.g., Section 25), the terms, provisions and covenants contained
in this Lease shall apply to, inure to the benefit of, and be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and assigns.

 

34.9. Waiver of Jury Trial. Landlord and Tenant hereby expressly waive trial by
jury in any action or proceeding or counterclaim brought by either party hereto
against the other party on any and every matter, directly or indirectly arising
out of or with respect to this Lease, including, without limitation, the
relationship of Landlord and Tenant, the use and occupancy by Tenant of the
Premises, any statutory remedy and/or claim of injury or damage regarding this
Lease.

 

34.10. Joint and Several Liability. In the event that two (2) or more persons
(i.e., natural persons, corporations, partnerships, associations and other legal
entities) shall sign this Lease as Tenant, the liability of each such party to
pay all rents due hereunder and perform all the other covenants of this Lease
shall be joint and several. In the event Tenant is a general partnership or a
limited partnership with two or more general partners, the liability of each
partner, or general partner, under this Lease shall be joint and several.

 

34.11. Notices. All notices, demands and requests required under this Lease
shall be in writing. All such notices, demands and requests shall be deemed to
have been properly given if sent by United States certified mail, return receipt
requested, postage prepaid, or hand delivered, or overnight delivery, addressed
to Landlord or Tenant, at the Landlord Notice Address and Tenant Notice Address,
respectively. Either party may designate a change of address by written notice
to the other party, in the manner set forth above. Notice, demand and requests
which shall be served by certified mail in the manner aforesaid, shall be
effective upon receipt (or refusal to accept delivery) after mailing, as
evidenced by return receipt. Notices sent by overnight delivery shall be deemed
to have been given the day of delivery (or refusal to accept delivery). Without
intending to limit the generality of the foregoing requirement that all notices,
demands and requests be in writing, there are certain provisions in this Lease
where, for emphasis alone, such requirement is reiterated.

 

34.12. Effective Date of this Lease. Unless otherwise expressly provided, all
terms, conditions and covenants by Tenant contained in this Lease shall be
effective as of the date first above written.

 

34.13. Mechanics' Liens. In the event that any mechanics' or materialmen's lien,
suit or claim shall at any time be filed against the Premises purporting to be
for work, labor, services or materials performed or furnished by any third party
to Tenant or anyone holding the Premises through or under Tenant, Tenant shall
cause the same to be dismissed and/or discharged of record or bonded within
thirty (30) days after receiving notice of the filing thereof. If Tenant shall
fail to cause such lien to be discharged and/or dismissed or bonded within
thirty (30) days after receiving notice of the filing thereof, then, in addition
to any other right or remedy of Landlord, Landlord may, but shall not be
obligated to, discharge the same by paying the amount claimed to be due; and the
amount so paid by Landlord, and all costs and expenses, including reasonable
attorneys' fees incurred by Landlord in procuring the discharge of such lien,
shall be due and payable by Tenant to Landlord, as Additional Rent, on the first
day of the next succeeding full calendar month. Notice is hereby given that
Landlord shall not be liable for any labor or materials furnished to Tenant upon
credit and that no mechanics', materialmen's or other liens for any such labor
or materials shall attach to or affect the estate or interest of Landlord in and
to the land and improvements of which the Premises are a part.

 



-31-

 

 

 

34.14. Waiver of Right of Redemption. Tenant hereby expressly waives (to the
extent legally permissible) for itself and all persons claiming by, through or
under it, any right of redemption or right to restore the operation of this
Lease under any present or future law in the event Tenant is dispossessed for
any proper cause, or in the event Landlord shall obtain possession of the
Premises pursuant to the terms of this Lease. Tenant understands that the
Premises are leased exclusively for business, commercial and mercantile purposes
and therefore shall not be redeemable under any provision of law.

 

34.15. Mortgagee's Performance. If requested by any Mortgagee, Tenant shall give
such Mortgagee written notice of any default by Landlord under this Lease and a
reasonable opportunity to cure such default. Tenant shall accept performance of
any of Landlord's obligations hereunder by any ground lessor or mortgagee
relating to the financing of the Property.

 

34.16. Mortgagee's Liability. No mortgagee or ground lessor relating to the
financing of the Property, not in possession of the Premises or the Building,
shall have any liability whatsoever hereunder.

 

34.17. Schedules. Each writing or plat referred to herein as being attached
hereto as a schedule or exhibit is hereby made a part hereof, with the same full
force and effect as if such writing or plat were set forth in the body of this
Lease.

 

34.18. Time of Essence. Time shall be of the essence of this Lease with respect
to the performance by Tenant and Landlord of their respective obligations
hereunder.

 

34.19. Amendment. This Lease may be amended by and only by an instrument
executed and delivered by each party hereto. No amendments of this Lease entered
into by Landlord and Tenant, as aforesaid, shall impair or otherwise affect the
obligations of any guarantor of Tenant's obligations hereunder, all of which
obligations shall remain in full force and effect and pertain equally to any
such amendments, with the same full force and effect as if the substance of such
amendments was set forth in the body of this Lease.

 

34.20. Parking. During the Term and any Renewal Term, Landlord shall provide
free, unreserved parking for Tenant and its employees and customers in either
structured or surface parking areas adjacent to the Building at the ratio of
three spaces per 1,000 square feet of Floor Area pursuant to the Parking
Easement and Cost Sharing Agreement dated June 13, 2012, and recorded among the
Land Records of Howard County, Maryland, in Liber 14081, folio 294. Additional
free, unreserved parking is available in parking areas accessible to the
Building pursuant to the Loop Declaration and Agreement dated December 1, 1970,
and recorded among the Land Records aforesaid in Liber 552, folio 425, as
amended, to which the Property is subject. Landlord agrees that during the Term
and any Renewal Term, Landlord shall not agree to any modification to existing
parking entitlements that would diminish the parking available to Tenant, or
impose a parking fee on Tenant, its employees or customers. Two (2) designated
reserved parking spaces shall be provided for Tenant’s sole use in the surface
parking area near the front entrance to the Building.

 



-32-

 

 

 

34.21. Tenant Signage. Tenant shall be entitled, at Landlord’s expense, to
building-standard suite entry signage and a listing on the lobby directory. So
long as Tenant has not assigned this Lease or sublet all or any part of the
Premises to any entity other than Tenant’s Affiliate, Tenant shall be entitled,
at its sole expense, to display one sign on the exterior of the Building above
the first floor window line facing Little Patuxent Parkway in a location
designated by Landlord. Such exterior sign shall be consistent with the existing
Business Community signage system, and shall be approved in advance of
installation by Landlord as to sign location, materials, construction,
dimensions, colors, and message content. Upon expiration or sooner termination
of the Term or if Tenant becomes ineligible to have the exterior sign, Tenant
shall promptly remove the exterior sign at its sole expense. In the event
Enterprise Business Partners’s logo sign on the exterior of the building is
removed, then provided (i) Tenant has not Transferred this Lease to any entity
other than Tenant’s Affiliate, (ii) Tenant has not exercised its right to reduce
the Rental Area of the Premises, and (iii) Landlord has not executed a lease
with another tenant for at least 63,985 square feet of Rental Area in the
Building within one (1) year after the Enterprise sign is removed, then Tenant
shall have a right of first offer for the installation of a sign consisting only
of its logo in the same location as the Enterprise logo sign. Any such sign
shall be designed and installed at Tenant’s expense in accordance with plans and
specifications meeting applicable sign criteria and approved in writing by
Landlord and shall be removed by Tenant at its cost upon the termination of this
Lease or any earlier date as of which Tenant is no longer qualified to display
such sign pursuant to clause (i) or (ii) above. Tenant acknowledges that
Landlord may require monetary consideration for such prominent sign location.
Simultaneously with installation of such sign, Tenant shall, at its cost, remove
the exterior sign permitted by the second sentence of this Section 34.21. Within
three (3) months after the Rent Commencement Date, Landlord will engage an
architect/designer to prepare a sketch of a prominent location within the
Building first floor lobby where Tenant’s corporate identity signage can be
visibly displayed to all Building visitors, any such signage to meet building
standard sign criteria and be fabricated and installed at Tenant’s cost.

 

34.22. Antennae/Equipment License Agreement. Tenant, at its sole cost and
expense, shall have the right to install and operate a satellite antenna or dish
and related equipment (the “Equipment”) necessary to transmit and receive
signals from and to the Premises. The Equipment shall be placed on the roof of
the Building by Landlord at Tenant’s expense and shall be subject to the further
provisions of a certain Satellite Antennae/Dish Equipment License Agreement, the
form of which is attached hereto as Schedule D. In the event Tenant exercises
the right granted herein, Landlord and Tenant agree to execute said License
Agreement.

 



-33-

 

 

 

34.23 Building Improvements.

The Landlord will complete the following Base Building Improvements at its
expense prior to the Rental Commencement Date:

 

·Modify the Building elevators to accept a card key for Tenant control of floor
access ;

·Base Building HVAC system repairs and as-needed replacements;

·On the second and fifth floors, improve existing restrooms and/or construct new
restrooms to comply with ADA regulations, including regulations for wheelchair
and other handicapped access. Landlord shall provide Tenant with an allowance of
$5,000.00, to partially defray the cost of constructing an ADA compliant
restroom on the third floor.

·Replace the carpet and fabric wall panels in the passenger elevators; Landlord
will make a reasonable attempt to address the elevator finishes at the time of,
but not necessarily coincident with, the Tenant Improvement work on the
respective floors of the Building

 

 

 

 

SIGNATURES ON FOLLOWING PAGE

 

 

 

-34-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

  LANDLORD:
70 CC, LLC       By:      Authorized Officer

 

  GP STRATEGIES CORPORATION       By:  /s/ Scott N. Greenberg   Name:
Title: Scott N. Greenberg
Chief Executive Officer

 



If Tenant is a CORPORATION, the authorized officers shall sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the president or vice president and attested by the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
provides otherwise. In that case, the bylaws or a certified copy of the
resolution shall be attached to this Lease. The appropriate corporate seal must
be affixed to the Lease.

 

 



-35-

